Citation Nr: 0503377	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied a claim for service connection for 
residuals of a left leg injury.  In March 2004, the veteran 
testified before the undersigned at a Board hearing held at 
the Wichita RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when action is required of him.


REMAND

Additional evidence must be obtained prior to further review.  
The evidence, including the veteran's testimony at the March 
2004 hearing before the Board, suggest additional sources of 
evidence that must be explored.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such diseases during the period of service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends that he fractured his left leg after 
falling down a muddy hill.  He was stationed in Germany at 
the time.  According to service medical records dated in 
November 1978, the veteran was treated for complaints of 
right leg pain after falling down a hill.  The right ankle 
was observed to be swollen, but the x-rays were negative for 
fracture.  These records are negative for complaints or 
treatment of the veteran's left leg.  According to the 
service treatment records, the veteran was stationed in 
Germany at the time.  The August 1980 expiration of term of 
service (ETS) examination report, no abnormalities were noted 
with respect to the left lower extremity.
  
Recent x-ray medical studies show findings of degenerative 
changes of the left knee with an old healed fracture of the 
mid shaft of the left fibula.  The veteran has written and 
testified that he was treated at the VA medical center in 
Wichita, Kansas, after his discharge from service for 
injuries sustained in a fall from a sliding board while 
playing with his children at playground.  He has stated that 
an X-ray technician told him at that time that his left leg 
had been fractured in three places, had never been set, and 
had healed improperly.  

In one letter, the veteran wrote that this treatment occurred 
in the early 1980s, but in his March 2004 testimony, he 
stated that the treatment occurred five or six years earlier.  
VA treatment records from the early 1980s may be relevant if 
there is evidence of arthritis or healed fracture that is 
supported by x-ray findings.  It does not appear from the 
record that an attempt has been made to obtain these VA 
treatment records.  Given the varying accounts given by the 
veteran, the RO should obtain copies of VA medical records 
from the Wichita, Kansas, VA Medical Center (VAMC) that 
pertain to any left leg problems from 1980 to the present 
time.  See 38 C.F.R. § 3.159(c)(2) (2004).

The veteran has stated that he was treated by a private 
chiropractor.  According to the veteran, while the 
chiropractor was not aware of any left leg fractures, he had 
found that the veteran's left leg was shorter than his right.  
In the interest of thoroughness, the RO should ascertain from 
the veteran the name and address of this chiropractor, as 
well as more specific dates of treatment, and should then 
seek to obtain any relevant, identified medical records.

The evidence shows that the veteran underwent a surgical 
procedure involving his left knee in 2001 and that he has 
received medical treatment for left knee and left leg 
problems from 2000 to the present.  On remand, the RO should 
request that the veteran provide more specific identifying 
information (including the names, addresses, and dates of 
treatment) for this treatment.  The medical providers appear 
to include at least the following: Riverside Health System in 
Wichita, Kansas (December 2000 to January 2001); Haysville 
Family MedCenter in Haysville, Kansas (January 2002); Kansas 
Orthopaedic Center in Wichita, Kansas (March 2001).  The RO 
should then seek to obtain these records.

The duty to assist is not a "one-way street."  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran appears 
to have information about relevant evidence; he must 
cooperate with the VA in obtaining that evidence.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following:

1.  The RO should request that the 
veteran provide sufficient information 
(names, addresses, dates of treatment, 
and any necessary VA authorizations 
forms) for any non-VA treatment of his 
left leg from his separation from 
service to the present, including from 
Riverside Health System in Wichita, 
Kansas (December 2000 to January 2001); 
Haysville Family MedCenter in Haysville, 
Kansas (January 2002); and Kansas 
Orthopaedic Center in Wichita, Kansas 
(March 2001).  Upon obtaining the 
necessary identifying information and 
authorizations from the veteran, the RO 
should then seek to obtain copies of any 
relevant, identified non-VA medical 
treatment for left leg problems from 
separation to the present.

2.  The RO should obtain copies of any 
Wichita VAMC medical records relating to 
a left leg injury dated from the 
veteran's service discharge in 1980 to 
the present.  If these records are not 
available, the VAMC should provide a 
written explanation.

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for residuals of a left leg 
injury.  If the decision remains adverse 
to the veteran, the RO should provide 
the veteran and his representative with 
a supplemental statement of the case and 
the appropriate opportunity for 
response.  The case should then be 
returned to the Board.

By this remand, the Board expresses no opinion on the merits 
of the appeal.  The purpose of this remand is to seek 
relevant evidence.  The veteran has the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


